Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 2/3/21.  As directed by the amendment: claims 1, 3, 5, 7, and 10-11 have been amended, claims 2, 4, and 6 have been cancelled, and no claims have been added.  As such, claims 1, 3, 5, and 7-13 are pending in the instant application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the non-rebreather mask (claim 1 for example), source of oxygen (claim 3 for example), and the balloon (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 11 are objected to because of the following informalities:  claims 3 and 11 include period marks as part of headings of claim limitations which are objected to as MPEP 608.01(m) states that the form of the claims is such that each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “providing substantially 100% non-rebreather mask oxygen” (line 3, emphasis added) appears to introduce new matter not supported by the disclosure as originally substantially 100% oxygen which includes values below 100%.
Regarding claim 3, the language “providing a source of substantially 100% oxygen” (line 3, emphasis added) appears to introduce new matter not supported by the disclosure as originally filed.  The disclosure supports providing 100% oxygen but does not support substantially 100% oxygen which includes values below 100%.
Regarding claim 11, the language “providing a source of substantially 100% oxygen” (line 3, emphasis added) appears to introduce new matter not supported by the disclosure as originally filed.  The disclosure supports providing 100% oxygen but does not support substantially 100% oxygen which includes values below 100%.
Claims 5, 7-10, and 12-13 are rejected based on dependency on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially 100% non-rebreather mask oxygen" in claim 1 line 3 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill It is not clear as to what qualifies, or does not qualify, as substantially 100% oxygen.
The term "substantially 100% oxygen" in claim 3 line 3 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear as to what qualifies, or does not qualify, as substantially 100% oxygen.
The term "approximately six hours" in claim 7 line 2 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear as to what qualifies, or does not qualify, as approximately six hours.
The term "substantially 100% oxygen" in claim 11 line 3 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear as to what qualifies, or does not qualify, as substantially 100% oxygen.
Claims 5, 8-10, and 12-13 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al. (2006/0201504) in view of Chudzinski et al. (Acute Colonic Pseudoobstruction) (see attached copy) and Hilliard (5,586,551).
Regarding claim 1, Singhal discloses a method of treating a medical condition (see abstract, 0008, 0023, and 0025 for example, medical condition being gastrointestinal ischemia for example) which includes providing substantially 100% oxygen via a mask (see Fig. 1-2, mask 12 para. 0008, 0023 and 0026 for example).  Singhal is silent as to the patient suffering a medical condition being acute colonic pseudo-obstruction (ACPO); however, Chudzinski teaches that ACPO can result in ischemia (see Chudzinski abstract, pg. 1 last 3 lines for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Singhal method to be applied to a patient who is suffering from ACPO as the Singhal method is known to prevent ischemic conditions (Singhal abstract) and, as evidenced by Chudzinski, ACPO is known to result in ischemia (see .

Claims 3, 7-8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal in view of Chudzinski.
Regarding claim 3, Singhal discloses a method of treating a medical condition (see abstract, 0008, 0023, and 0025 for example, medical condition being gastrointestinal ischemia for example) which includes providing a source of substantially 100% oxygen (see Fig. 1-2, source of oxygen 40, see para. 0008, 0023, and 0026 for example) and administering the oxygen to the patient (see Fig. 1-2, oxygen administered via mask 12).  Singhal is silent as to the patient suffering a medical condition being acute colonic pseudo-obstruction (ACPO); however, Chudzinski teaches that ACPO can result in ischemia (see 
Regarding claim 7, the modified Singhal method is silent as to the oxygen being administered to the patient for approximately 6 hours; however, Singhal discloses that treatment can last for 5 hours or 8 hours and at the discretion of the treating physician.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Singhal method to deliver the oxygen for approximately 6 hours in the event that the treating physician determines that this time period will effectively treat the patient’s condition.
Regarding claim 8, the modified Singhal method is silent as to further including the step of supplementing the oxygen with other medications or chemicals miscible or dissolvable in oxygen to enhance the treatment; however, Chudzinski discloses that treatment of ACPO includes providing pharmaceutical medication (see Chudzinski pg. 5, “Conservative Measures and Medical Therapy” para. 3 of this section).  Thus it would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 11, Singhal discloses a method of treating a medical condition (see abstract, 0008, 0023, and 0025 for example, medical condition being gastrointestinal ischemia for example) which includes providing a source of substantially 100% oxygen (see Fig. 1-2, source of oxygen 40, see para. 0008, 0023, and 0026 for example) and administering the oxygen to the patient (see Fig. 1-2, oxygen administered via mask 12).  Singhal is silent as to the patient suffering a medical condition being air trapped within a body cavity; however, Chudzinski teaches that ACPO, a condition caused by air trapped within a body cavity, can result in ischemia (see Chudzinski abstract, pg. 1 last 3 lines for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Singhal method to be applied to a patient who is suffering from ACPO as the Singhal method is known to prevent ischemic conditions (Singhal abstract) and, as evidenced by Chudzinski, ACPO is known to result in ischemia (see Chudzinski abstract, pg. 1 last 3 lines for example) and would help to prevent unwanted ischemic conditions in a patient suffering from ACPO.  The now modified Singhal method provides 100% mask oxygen applied to the patient and would thus also reduce the level of the air within the body cavity thereby causing transmission of gas from the body cavity to the patient’s bloodstream to treat the medical condition (modified Singhal’s method modified in view of Chudzinski to be applied to a patient suffering from ACPO would thus work to decompress the colon due to manipulation of partial pressures of oxygen and nitrogen in the colon and remove the gas in the cavity to the patient’s bloodstream, see Singhal para. 0023 which discloses that the method achieves high partial pressure of oxygen).
.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal and Chudzinski as applied to claims 3 and 12 above, and further in view of Hilliard.
Regarding claim 5, the modified Singhal method is silent as to the step of administering the oxygen through a non-rebreather mask; however, Hilliard teaches that it is well-known in the art to provide pure oxygen via a non-rebreather mask (see Hilliard col. 1 ln. 10-11, col. 3 ln. 25-26 and 53-54, Figs. 1 and 3-6 showing the non-rebreather mask).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Singhal method’s 100% oxygen to be delivered via a non-rebreather mask, as taught by Hilliard, as this is a well-known suitable mask for delivery such high level of oxygen and would ensure the patient receives the full dose of oxygen and avoid diluted gas delivery.
Regarding claim 13, the modified Singhal method is silent as to the step of administering oxygen including applying the oxygen to the patient through a non-rebreather mask; however, Hilliard teaches that it is well-known in the art to provide pure oxygen via a non-rebreather mask (see Hilliard col. 1 ln. 10-11, col. 3 ln. 25-26 and 53-54, Figs. 1 and 3-6 showing the non-rebreather mask).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Singhal method’s 100% oxygen to be delivered via a non-rebreather mask, as taught by Hilliard, as this is a well-known suitable mask for delivery such high level of oxygen and would ensure the patient receives the full dose of oxygen and avoid diluted gas delivery.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal and Chudzinski as applied to claim 8 above, and further in view of Wager et al. (2015/0320791).
Regarding claim 9, the modified Singhal method is silent as to supplementing the oxygen with other medication including one or more of carbon monoxide and nitrous oxide; however, Wager teaches treatment of ileus via delivery of carbon monoxide (see Wager para. 0022, 0005, and abstract for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Singhal method to further include providing carbon monoxide to the patient, as taught by Wager, as this is known to treat ileus (see Wager para. 0022).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal and Chudzinski as applied to claim 3 above, and further in view of Wager.
Regarding claim 8, the modified Singhal method is silent as to further including the step of supplementing the oxygen with other medications or chemicals miscible or dissolvable in oxygen to enhance the treatment; however, Wager teaches treatment of ileus via delivery of carbon monoxide (see Wager para. 0022, 0005, and abstract for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Singhal method to further include providing carbon monoxide to the patient, as taught by Wager, as this is known to treat ileus (see Wager para. 0022).
Regarding claim 9, the modified Singhal method includes providing medication including one or more of carbon monoxide and nitrous oxide (see Wager para. 0022).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose, either alone or suggest in combination, a method as set forth in claim 3 and further including the step of attaching an air-filled balloon having a semipermeable membrane in continuity with the oxygen, the membrane having a permeability mimicking the permeability of the colon to thereby represent the expected reduction of the gas from the patient’s colon.

Response to Arguments
Applicant’s arguments, see pages 7-18, filed 2/3/21, with respect to 101 and 112 rejections have been fully considered and are persuasive.  The rejections of 8/21/20 have been withdrawn. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785